t c memo united_states tax_court eugene c joseph sr petitioner v commissioner of internal revenue respondent docket no filed date eugene c joseph sr pro_se john t lortie for respondent memorandum opinion parr judge respondent determined a deficiency in and additions to the income taxes of petitioner as follows year deficiency dollar_figure additions to tax sec_6651 dollar_figure sec_6654 dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is entitled to claimed deductions for business_expenses for the year we hold he is to the extent set out below whether petitioner is liable for an addition_to_tax under sec_6651 for the year we hold he is whether petitioner is liable for an addition_to_tax under sec_6654 for the year we hold he is some of the facts have been stipulated and are so found the stipulated facts and accompanying exhibits are incorporated herein by this reference petitioner resided in sunrise florida at the time the petition was filed in petitioner was employed by u s geological services inc this was an s_corporation of which petitioner was the sole stockholder and its only employee the corporation was located in las vegas nevada and its business_purpose was to negotiate oil_and_gas leases in connection with petitioner's business petitioner claimed on his federal_income_tax return the following income1 and expenses gross_receipts advertising bank service charges car and truck expenses commissions dues and publications freight insurance legal and professional services office expense rent on business property repairs supplies taxes travel and entertainment utilities and telephone airline travel hotel answering service taxi and bus total expenses dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure respondent determined that all of petitioner's claimed business deductions were disallowed for lack of substantiation petitioner kept records of his business_expenses for however these records were destroyed in a fire in trenton new jersey in or business deductions respondent disallowed all of petitioner's claimed business deductions for lack of substantiation petitioner asserts that he is entitled to deduct the entire amount of dollar_figure petitioner further reported interest_income of dollar_figure and gambling winnings of dollar_figure for we begin by noting that as a general_rule the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 moreover deductions are strictly a matter of legislative grace and the taxpayer has the burden of establishing entitlement to any deduction claimed on the return 308_us_488 292_us_435 the taxpayer's burden of establishing his entitlement to a deduction includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir the court is not bound to accept unverified undocumented testimony of the taxpayer id accordingly sec_6001 and the regulations promulgated thereunder require the taxpayer to maintain records sufficient to enable the commissioner to determine the taxpayer's correct_tax liability 43_tc_824 sec_1_6001-1 income_tax regs as a general_rule the mere fact that a taxpayer cannot prove the precise amount of an otherwise deductible item is ordinarily not fatal because we may if the trial record provides sufficient evidence estimate the amount of the deductible expenses_incurred 39_f2d_540 2d cir however the estimate must have some reasonable evidentiary basis 85_tc_731 the estimate must show that at least the estimated amount was actually spent or incurred for the stated purpose 245_f2d_559 5th cir however in making an estimate the court may bear heavily on the taxpayer whose inexactitude is of his own making cohan v commissioner supra sec_162 provides in relevant part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations promulgated thereunder state that only those ordinary and necessary business_expenses directly connected with or pertaining to the taxpayer's trade_or_business may be deducted sec_1_162-1 income_tax regs whether an expense is ordinary and necessary is generally a question of fact 320_us_467 to be necessary within the meaning of sec_162 an expense need only be appropriate and helpful to the taxpayer's business welch v helvering supra pincite to be an ordinary_expense the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved deputy v du pont supra pincite citing welch v helvering supra pincite under sec_274 no deduction may be allowed for expenses_incurred for travel entertainment or certain other expenses on the basis of any approximation or the unsupported testimony of the taxpayer see eg joly v commissioner tcmemo_1995_413 sec_274 imposes stringent substantiation requirements to which taxpayers must strictly adhere thus sec_274 specifically proscribes deductions for travel or entertainment_expenses in the absence of adequate_records or of sufficient evidence corroborating the taxpayer's own statement id sec_274 also provides that no deduction is allowable with respect to listed_property as defined in sec_280f unless the deductions are substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder included in the definition of listed_property in sec_280f is any passenger_automobile or any other_property used as a means of transportation sec_280f ii to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1 5t b temporary income_tax regs fed reg date in order to substantiate a deduction by means of adequate_records a taxpayer must maintain a diary a log or a similar record and documentary_evidence which in combination are sufficient to establish each element of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date to be adequate a record generally must be written furthermore each element of an expenditure or use that must be substantiated should be recorded at or near the time of that expenditure or use sec_1_274-5t temporary income_tax regs fed reg date thus under sec_274 as it applies to listed_property no deduction may be allowed for expenses_incurred for use of a passenger_automobile or any other_property used as a means of transportation on the basis of any approximation or unsupported testimony of the taxpayer see eg golden v commissioner tcmemo_1993_602 we must now determine whether petitioner is entitled to deduct expenses allegedly incurred in his business activity of negotiating oil_and_gas leases petitioner provided no written substantiation for any of these expenses however this was not due to his own inexactitude to explain his lack of substantiation petitioner testified that all of his records had been destroyed in a fire when a taxpayer's records have been destroyed or lost due to circumstances beyond his control he is generally allowed to substantiate his deductions through secondary evidence a taxpayer in this type of situation may reconstruct his expenses through other credible_evidence watson v commissioner tcmemo_1988_29 sec_1_274-5 income_tax regs if no other documentation is available we may although not required to do so accept credible testimony of a taxpayer to substantiate a deduction watson v commissioner supra petitioner's testimony regarding his business_expenses was candid and credible petitioner testified that he kept books and receipts further he was able to itemize certain expenditures in detail at trial in contrast respondent did not controvert petitioner's testimony in any respect respondent neither questioned whether petitioner was in fact involved in a business nor claimed that any of petitioner's deductions were fabricated or overstated further respondent did not challenge petitioner's claim that his records were destroyed in a fire the amounts claimed as business deductions by petitioner in are allowable provided the expenditures were ordinary and necessary in petitioner's trade_or_business sec_162 as stated above we believe that petitioner has met his burden of substantiating that he actually incurred the expenses furthermore it is clear that since petitioner reported dollar_figure in gross_receipts he must have incurred some business_expenses thus respondent's complete disallowance of petitioner's deductions cannot be sustained nor can petitioner's deductions be allowed in full as he has not satisfied the stringent requirements of sec_274 sec_274 requires petitioner to substantiate the business use of his automobile or other_property used as a means of transportation by keeping adequate_records of his business use further sec_274 requires petitioner to substantiate his travel and entertainment_expenses petitioner has not provided the court with any evidence to support these expenditures since petitioner failed to do so he is not entitled to such deductions accordingly we sustain respondent's disallowance of petitioner's deductions for car and truck travel and entertainment airline travel hotel taxi and bus expenditures the remaining deductions claimed are allowed addition_to_tax under sec_6651 respondent determined an addition_to_tax under sec_6651 for failure_to_file a return petitioner asserts that he is not liable for this addition_to_tax under sec_6012 petitioner was required to file a return for in light of the foregoing we sustain the addition_to_tax we discussed at length whether petitioner in fact filed a return for in our previous opinion regarding respondent's motion for partial summary_judgment joseph v commissioner tcmemo_1996_77 we concluded that petitioner did not file a return for and our discussion does not merit repetition here accordingly respondent's addition_to_tax under sec_6651 is sustained addition_to_tax under sec_6654 respondent determined an addition_to_tax under sec_6654 for underpayment of individual estimated_tax petitioner asserts that he is not liable for this addition_to_tax petitioner failed to pay his estimated_tax accordingly in light of the foregoing we sustain the addition_to_tax for the foregoing reasons decision will be entered under rule this addition however must be recomputed taking into account petitioner's allowable business deductions this addition however must be recomputed taking into account petitioner's allowable business deductions
